Interim Decision #2858

MATTER OF ZANGWILL
In Deportation Proceedings
A-21111744

Decided by Board March. 26, 1981
(1)Section 101(0(7) of the Immigration and Nationality Act, 8 U.S.C. 1101(11(7), precludes
an alien from establishing his good moral character if he has been confined as a result of
conviction in a penal institution for 180 days or more during the period for which good
moral character is required to be established.
(2) The Florida probation statute, Fla. Stat. Ann. section 948, provides for the withholding of "adjudication of guilt" in certain cases where there has been a guilty or nob
contendere plea, or a verdict of guilty, but It does not state that a defendant handled
under this procedure shall not be considered to have been convicted.

(3) Where an alien has been placed on probation and an adjudication of guilt has been withheld pursuant to Fla. Stet. Ann. section 948.01(3), he has been "convicted" for purposes
vi the immigration laws, and thus where he has been confined for

180 day* or more for

his offense, such confinement was "as a result of conviction," and he is barred from
establishing his good moral character.
(4) The crime of issuing worthless checks does not involve moral turpitude if a conviction
can be obtained without proof that the convicted person acted with intent to defraud.

(5)Under Florida law, knowledge of insufficient funds is an element of the crime of issuing

worthless checks, but intent to defraud is not an essential element of the crime. Alien
convicted under this law is therefore not inadmissible under section 212(a)(9) of the
Act, 8 8.C_ I182(a)(9), for having been convicted of a crime involving moral turpitude,

and he is thus not ineligible for adjustment of status.
CHARGE:

Order: Act of 1952 Sec. 241(a)(2) i8 U.S.C. 1251(a)(2)1 Nonimmigrant remained
—

—

—

longer than permitted

ON BEHALF OF SERVICE:

ON BEHALF OF RESPONDENT:

Stephen E. Mender, Esquire

Jim Tom Haynes •
Appellate Trial Attorney

Bierman, Sonnett, Beiley
& Shebat, P.A.
200 S.E. 1st Street —#500

Miami, Florida 33131
•
BY: Milhollan, Chairman; Maniatis, Appleman, and Maguire, Board Members

In a decision dated June 12, 1980, an immigration judge denied the
respondent's application for voluntary departure and ordered him
deported to Canada. The respondent appealed, and subsequently filed a
22

Interim Decision #2858
motion to remand. Oral argument was•heard before the Board on November 19, 1980. The appeal from the•denial of voluntary departure will be
dismissed. The motion to remand will, however, be granted.
The respondent is a native and citizen of Canada who last entered the
United States in March of 1975 as a nonimmigrant visitor for pleasure.
.He was authorized to remain in this country for not over 6 months, but
remained beyond that time. An Order to Show Cause was issued against
him en April 14, 1977, charging him with deportability as an overstay
pursuant to section 241(a)(2) of the Immigration and Nationality Act, 8
U.S. C. 1251(a)(2). At a deportation proceeding begun on April 25, 1977,
the respondent apparently conceded deportability. 1 The hearing was
then continued to enable the respondent's United States citizen wife
(now ex-wife) to file a visa petition on behalf of the respondent. Over 3
years later; on June 12, 1980, the hearing continued. By this time, the
respondent had divorced his citizen wife. His new counsel requested

another continuance, as he had only been retained the previous day and
claimed not to have had an adequate opportunity to review the record
file. The immigration judge denied the request for a continuance, and

the hearing went forward on the issue of voluntary departure.
At the •hearing, the Immigration and Naturalization Service opposed
voluntary departure based on the fact that in 1975, the respondent
pleaded guilty to a number of counts of issuing worthless checks under
Fla. Sta. Ann. section 832.05. The respondent was not adjudicated guilty
by the court for these offenses. Instead, adjudication of guilt was withheld pursuant to section 948.01 of the Florida Statutes (1975): The respondent was placed on probation by the'court and'as a special condition of
• that • probation was ordered confined in a penal institution for -1 year. He
was actually incarcerated for a period of 8 months. Because of this
'incarceration, the immigration judge found the respondent statutorily
ineligible for voluntary'departure for lack of the requigite good moral
character, pursuant to section 244(e) of the Act, 8 U.S.C. 1254(e),
and section 101(f)(7) of the Act, 8 U.S.C.. 1101(O(7).
The conversation on the issue of deportability which took place between the immigra-

tion judge and the attorney

then representing the responclent went en follows:

•

Q. Let me ask you this Mr. Rubenstein, are you prepared at this time to &c ad on the
facts that are now before you in this case?
A. Yes sir.
Q. You are prepared to. You may enter a plea at this time.
A. Yes sir.
Q. Do you know what you've conceded that he is deportable as charged for having
remained here for a longerperiod of time?
A. Yes sir.
Tr. at 4. Deportability has in fact never been in question, and the respondent s.ate on
appeal that deportability was conceded at the healing.

23

Interim Decision #2858
In order to qualify for voluntary departure, an alien must establish
that he has been a person of good moral character for at least 5 years
immediately preceding his application for such relief. Section 244(e).
Section 101(f) sets forth eight categories of persons who are precluded
from establishing, good moral character. Section 101(f)(7) states that
good moral character shall not be found in an alien who, during the
periOd for which good moral character must be established,

has been confined, as a result of conviction, to a penal institution for an aggregate
period of one hundred and eighty days or more, regardless of whether the offense, or
offenses, for which he has been confined were committed within or without such period.

The immigration judge found that the respondent came within the section 101(f)(7) bar despite the Florida court's leniency in withholding an
adjudication of guilt. He noted that this Board, in an unpublished decision,
Matter of Soto-Fujol, Al2 413 847 (BIA August 18, 1967), had found
that an alien who had been found guilty of larceny, but had had an
adjudication of guilt stayed pursuant to section 948.01 of the Florida
Statutes, was not excludable as an alien who had committed a crime
involving moral turpitude prior to entry, because he had not been

"convicted." Despite this case, the immigration judge concluded,
the congressional intent must receive a priority of consideration. Its intention, clearly
to me, is that it meant to deny the privilege to anyone who serves a period of 180 days or
more in jail because otacts constituting a crime.

The respondent argues that he was not incarcerated "as a result of
conviction," as set forth in section 101(1)(7), in that he had not been
convicted under Florida law, and that he thus was not barred from
establishing his good, moral character.
We recently had occasion, in Matter of Seda, 17 I&N Dec. 550 (BIA
1980), to address the issue of a section 101(1) bar in relation to a Georgia
statute which provides for the suspension of adjudication of guilt for
first felony offenders. There, the question was whether the alien was
ineligible for voluntary departure under section 101(1)(3), which precludes an alien from establishing good moral character if, inter atia, he
has been convicted of or admits the commission of a crime involving
moral turpitude during the statutory period. We held that where the
respondent had pleaded guilty to a criminal offense, but the court did
not enter an adjudication of guilt but rather placed the offender on
probation pursuant to the Ga. Code Ann., sections 27-2727 through
27-2728, he would not be barred under section 101(1)(3) from establishing good moral character. We found that the probationary sentence
imposed upon the defendant under the Georgia Act did not constitute a
conviction under state law, and thus should not be considered a conviction for immigration purposes. We further concluded that the alien's
plea

of guilty to the criminal offense would not constitute an admission

of the commission of a crime, again, because the guilty plea resulted in
24

interim Decision #2858
something less than a criminal conviction.
At oral argument before this Board, counsel for the respondent and
the Appellate Trial Attorney for the Irrunigration and Naturalization
Service agreed that Matter of Seda, id., was controlling in this case.
This position is'at first glance appealing. Indeed, were the Florida statute and the Georgia statute the same, we would agree that Matter of
Seda' would provide authority for overruling the immigration judge's
decision and finding that the respondent had not been incarcerated "as
the result of a conviction," and that he was thus not barred by section
101(0(7) from establishing good moral character. However, a careful

scrutiny of the Florida statute at issue here reveals that it differs in
crucial ways from the Georgia statute at issue in Matter of Seda, id.
Both statutes, it is true, provide mechanisms for the withholding or
suspending adjudications of guilt in certain cases, and imposing probation instead. The Georgia statute relates specifically to first offenders,
and provides for the deferment of further proceedings while a defendant
is on probation following a verdict or plea of guilty, or plea of nolo
contendere, "before an adjudication of guilt" and "without entering a
judgment of guilt." The Florida statute in'question here, Fla. Stat. Ann.
section 948, relates to probation generally, and not specifically to first
offenders, although it reflects that certain of its provisions are to relate
to defendants "not likely again to engage in a criminal course of conduct:"
Fla. Stat. Ann. section 948.01(3). It prbvides for the withholding of an
"adjudication of guilt" following as guilty verdict or a plea of auilty or
nolo contendere in certain circumstances.
Despite these similarities in .the statutes, an important distinction
between them exists. The Georgia statute, as we pointed out in Matter
of Seder, id., provides that upon fulfillment of the terms of probation, or
-release by the court prior to the termination of probation, the defendant
shall he discharged without an adjudication of guilt, and, _moreover,
such discharge "shall completely exonerate the defendant of any crithinal purpose . . . and he shall not be considered to have u criminal conviction." (Emphasis added.) There is no counterpart to this provision in
the Florida statute with which we are dealing in the present case. That
statute, at section 948.04, provides only that,
-

-

Upon the termination of the period of probation, the probationer shall be released from

probation and shall not be liable to sentence for the crime for which probation was
allowed.

Significantly, the statute does not state that the defendant shall not be
considered to have been convicted, only that he shall not be liable to
sentence. 2
2 Compare also those cases involving the Federal First Offenders statute (21 U.S.C.
844(b)(1), the Federal Youth Corrections Act (18 U.S.C. 5005 et seq.), and other state

25

Interim Decision #2858
As we have seen, Matter of Seda, id., is clearly and importantly
distinguishable from the instant case, and we cannot merely cite it to
find the respondent here eligible for voluntary departure. Rather, we
must decide whether the respondent's plea of guilty constituted a
"conviction" for immigration purposes, despite the withholding of an
adjudication of guilt pursuant to the terms of section 948.01_ In making
this determination, it is necessary to ascertain whether a defendant
treated under that statute is considered convicted under Florida law.'
We have found only one case which directly addressed this question,
and that case answered the question in the affirmative. In United States
v. Hartsfield, 387 F.Supp. 16 (M.D. Fla. 1975), the defendant was
charged with having knowingly made a false written statement in connection with the purchase of a gun when he stated that he was not, at
the time of purchase, under indictment or information in any court for a
crime punishable by imprisonment for over 1 year. The defendant had in
fact pled guilty in state court to such a crime, but he had been sentenced
to probation and the court had withheld adjudication of guilt and imposition of sentence, under section 948.01(3). The issue was whether the
defendant could be said to have been "convicted" under state law at the
time he purchased the gun. The Court noted that the Florida Supreme
Court had previously held that a legal conviction for a crime included a
judgment of the court of guilt, in addition to a plea or verdict of guilty.'
However, the cases holding this, the Court emphasized, were decided
prior to the 1959 amendment of section 948.01(3). Prior to that amendment, judges did not have the alternative of withholding not only imposition of sentence, but also withholding an adjudication of guilt. Since
then, the Florida cases did, not, as the District Court noted, entirely
dispose of the issue of just what status a defendant had when adjudication of guilt had been withheld pursuant to that statute, i.e., was he

statutes. The statutes involved in these cases are either expungemenestatutes (where a
conviction has undoubtedly occurred but has later been in some manner expunged) or
specifically provide, like the statute in Matter of Seda. id.. that a defendant who has not
been adjudged guilty shall not be considered to have been convicted. See. e.g., Matter of
Robin: on, 16 IAN Dec. 762 (BIA 1979); Matter of Kaneda, 16 I&N Dec. 677 (BIA 1979);
Muller of eladclucl, 16 I&N Dec. 253 (BIA 1977)i Mailer of Wei k, 16 I&N Dec. 234 (BIA

1977); Matter of Varagianis.16 l&N Dec. ISIBIA 1976); Matterof Andrade, 14 I&N Dec.
651 (BIA 1974); Matter of Zingis, 14 1&N Dee. 621 (BIA 1974).
This Board has repeatedly held that a conviction exists for immigration purposes when
the following elements are presem. (1) there has been a judicial finding of guilt, (2) the
court takes action which removes the case from the category of those which are (actually
or in theory) pending for consideration by the court—the court orders the defendant fined
or incarcerated, or the court suspends sentence, (3) the action of the court is considered a
conviction by the state for at least sonic purpose. Matter of Seda. supra; Matter of
Robinson, supra; Matter of Varagianis, supra; Matterof Pikkarainen, 10 I&N Dec. 401
(BIA 1963); Matter of L-R-, 8 l&N Dec. 269 (BIA 1959).
See, e.g., Weathers v. State, 56 Se.2d 536 (Fla.. 1952), cert. denied, 344 U.S. 896 (1952).

26

Interim Decision #2858
considered to have been "convicted"?
After a review of what Florida case law did exist on this issue, the
District Court in liartsfleld, id. at 18, stated that it was "convinced that

under Florida law the defendant• would be considered convicted upon
the entry of his plea of guilty." We agree with this analysis. In State v.
Ganda, 257 So.2d 242 (Fla. 1971), the Florida Supreme Court distinguished between a "conviction" and a "judgment of conviction" in construing Fla. Stat. Ann. section 775.14, Limitation on Withheld Sentences. The court there held that the defendant had been "convicted"
within the meaning of that statute when he pled guilty, notwithstanding
that there had been no adjudication of guilt by the trial court; It went on
to explain that a "judgment of conviction" requires an "adjudication of
guilt," whereas a "conviction" does not, and that a judgment of conviction was a necessary prerequisite to a valid sentence. In Maxwell v.
State, 386 So.2d 658 (Dist. Ct. App. Fin. 1976), a Florida court of appeals
cited with approval Gazda's holding that under • section 775.14, "the
term 'conviction' means determination of guilt by verdict of the jury or
by plea of guilty, and does not require adjudication by the court." Id. at
659. Relying on this reasoning, the Court in Maxwell held that the
defendant's possession of marijuana was a "second offense" and thus a
felony, despite the fact that he had only been placed on probation, and

not adjudicated guilty, for the first offense.
Under the authority of these cases, and in agreement with Hartsfteld,
supra, we hold that where an alien has pled guilty (or nolo contendere,
or had a guilty verdict rendered against him) to a criminal offense in
Florida, but where he has been placed on probation and an adjudication
of guilt has been withheld pursuant to Fla. Stat. Ann. section 948.01(3),
he has been "convicted" for purposes' of the immigration laws. Accordingly, the incarceration of, the respondent in the present case was
"as a result of a conviction," and he is therefore barred under section
101(f)(7) of the Immigration and Nationality Act from establishing his
good moral character. Mutter of Soto Pujol, supra, cited by the immigration judge and relied upon by the respondent on appeal is, as
mentioned, an unpublished decision, is not binding, and not controlling
in this case. As we find that the respondent is statutorily ineligible•for
voluntary departure, we need not decide whether he merits that relief
as a matter of discretion.
Since the time of his hearing the respondent has married a United
States citizen. He therefore now seeks a remand in order to apply for
adjustment of status under section 245 of the Act, 8 U.S.C. 1265. In
order to be eligible for that relief, the respondent must show that he is
admissible to the United States. Our next inquiry, then, is whether on
not the respondent is inadmissible under section 212(a)(9) of the Act, 8
U.S.C. 1182(a)(9), as an alien who has been convicted of a crime involv-

27

Interim Decision #2858
ing moral turpitude. We have just decided that the respondent's plea of
guilty to the issuing of worthless checks resulted in a conviction. Thus,
the question still remaining is whether the offense of issuing -worthless

checks in Florida is a crime involving moral turpitude, thus bringing the
respondent within the scope of section 212(a)(9), and rendering him
ineligible for adjustment of status.
We have held that where a law governing the issuance of worthless
checks, by its express terms, involves an intent to defraud, then a
conviction for a violation of that law constitutes a crime involving moral
turpitude for immigration purposes. See Matter of Khalik, 17 I&N Dec.
518 (BIA 1980) (Michigan law); Matter of Logan, 17 I&N Dec. 367 BIA
1980) (Arkansas law); Matter of Westntan, 17 I&N Dec. 50 (BIA 1979)
(Washington law); Matter of McLean, 12 I&N Dec. 551 (BIA 1967)
(California and Colorado law). The Florida statute in question here,
however, Fla. Stat. Ann. section 832.05, does not expressly require
intent to defraud as an element of the crime. The statute speaks only of
the "knowing" issuance of worthless checks.
The Florida Supreme Court, in construing section 832.05, has unequivocally answered the question of whether intent to defraud is necessary to a conviction under the statute. The Court has said that the law
requires, as an essential clement, knowledge of insufficient funds on

deposit in the bank on which the check is drawn, but it does not require
intent to defraud. State v. Berry, 358 So.2d 545, 546 (Fla. 1978). The
present case therefore comes within those Board decisions wherein it
was held that, with regard to worthless check convictions, moral turpitude is noninvolved if a conviction can be obtained without prior proof
that the convicted person acted with intent to defraud. See Matter al
Colhorerne, 12 I&N Dee_ 219 (BIA 1959): Matter Stasinski. 11 I&N
Dec. 202 (BIA 1965). In accordance with these precedents, we find that
the respondent's conviction for issuing worthless checks was not a crime
involving moral turpitude. He is thus not ineligible for adjustment of
status - In view of his marriage to a United States citizen, a remand is
now appropriate to enable the respondent to apply for adjustment. See
generally Matter of Gayeia, 16 I&N Dec. 653 (BIA 1978).
Due to our disposition of this case, we do not find it necessary to
address the respondent's arguments regarding the alleged unfairness of
the June 12, 1980, hearing.
ORDER: The appeal from the immigration judge's denial of voluntary departure will be dismissed.
FURTHER ORDER: The motion to remand is granted.
This Dating, also means that the respondent, is nut barred under seetkei 101(0(3) from
establishing his good moral character. a point the respondent argued at length on appeal.
The respondent of course remains ineligible for voluntary departure due to section 0 I WM.
4

28

Interim Decision #2858
FURTHER ORDER The record is remanded to the immigration judge for consideration of the respondent's application for adjustment of status pursuant to section 245 of the Immigration and Nationality Act, 8 U.S.C. 1255.
FURTHER ORDER: If discretionary relief should be granted
by the immigration judge, the outstanding order of deportation shall be
withdrawn.

29

